AO 450 (SCD 04/2010) Judgment in a Civil Action
                                           UNITED STATES DISTRICT COURT
                                                      for the
                                              District of South Carolina


                   David Green,
                                                          )
                      Petitioner
                                                          )
                        v.                                       Civil Action No.      1:18-cv-03542-TMC
                                                          )
   Director J. Vandermosten; Administrator S.
                                                          )
             Bodiford; Israel Holiser,
                     Respondent                           )

                                          JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the petitioner (name)          recover from the respondent (name)            the amount of
dollars ($ ), which includes prejudgment interest at the rate of    %, plus postjudgment interest at the rate of
      %, along with costs.

’ the petitioner recover nothing, the action be dismissed on the merits, and the respondent (name)
        recover costs from the petitioner (name)                      .


O other: The petitioner, David Green, shall take nothing of the respondents, Director J. Vandermosten;
Administrator S. Bodiford; Israel Holiser, and this action is dismissed with prejudice.



This action was (check one):
’ tried by a jury, the Honorable                      presiding, and the jury has rendered a verdict.

’ tried by the Honorable                    presiding, without a jury and the above decision was reached.

O decided by the Honorable Timothy M. Cain, United States District Judge, presiding, adopting the Report
and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which
recommended dismissing the action with prejudice.


Date: January 31, 2019                                          ROBIN L. BLUME, CLERK OF COURT


                                                                                     s/L. Baker
                                                                           Signature of Clerk or Deputy Clerk
